Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of 16/012597, now U.S. Patent 10,764,266. Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 08/19/2020 and 10/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-5, 8-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,764,266. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of U.S. Patent No. 10,764,266 contain every element of claims 1-5, 8-12 and 15-17 of the instant application and as such anticipate claim of the instant application.
Instant Application
10,764,266
Claims 1, 8 and 15. A system for authenticating services, the system comprising:
one or more processors;
a memory storing instructions, which when executed by the one or more processors, causes the one or more processors to:



associate a first service type with at least one microservice;
detect a first service associated with the first service type on a first host;


receive an authentication state from a first network edge of the first host; and 

distribute the authentication state to a second network edge of a second host, wherein the authentication state is configured to facilitate authentication of one or more microservices on the second host.
Claims 1, 8 and 15. A system for authenticating distributed micro services, the system comprising: one or more processors;
a network interface coupled to the one or more processors; and a computer-readable memory coupled to the one or more processors, the memory comprising instructions configured to cause the processors to perform operations comprising:
associating a first service type with a set of microservice pods;
detecting deployment of a first microservice on a first host, wherein the first microservice is associated with the first service type;
receiving an authentication state from a first virtual network edge (VNE) of the first host; and
distributing the authentication state to a second virtual network edge (VNE) on a second host, wherein the authentication state is configured to facilitate authentication of one or more subsequent microservices instantiated on the second host.
Claims 2, 9 and 16
Claims 2, 9 and 16
Claims 3, 10 and 17
Claims 3, 10 and 17
Claims 4, 11 and 18
Claims 1, 8 and 15 – microservice pod
Claims 5 and 12
Claims 4 and 11 – plurality of VNE




“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


4.	Claims 6-7, 13-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 8 and 15 of U.S. Patent No. 10,764,266 in view of Gaur et al. (U.S. Patent Application Publication 2017/0230349; hereafter “Gaur”). 
	For claims 6, 13 and 19, 10,764,266 differs from the claimed invention in that they fail to teach:
	further comprising instructions, which when executed by the one or more processors, causes the one or more processors to: reauthenticate one or more microservices deployed before the authentication state was received.

	Gaur teaches:
	further comprising instructions, which when executed by the one or more processors, causes the one or more processors to: reauthenticate one or more microservices deployed before the authentication state was received (note paragraph [0083], trust token includes expiration and token inspection may be followed by a validation and update).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice authentication state distribution of 10,764,266 and the authentication token with expiration of Gaur. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of distribution of microservice authentication state (10,764,266) where the authentication data can expire and will be validated, i.e. reauthenticated, and updated upon inspection (Gaur).


	For claims 7, 14 and 20, the combination of 10,764,266 and Gaur teaches claims 1, 8 and 15, wherein either the first network edge and second network edge, or both, are physical devices (note Fig. 2-3, paragraphs [0060] and [0063]-[0064] of Gaur, hardware cloud computing node).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the microservice authentication state distribution of 10,764,266 and the hardware cloud computing node of Gaur. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of distribution of microservice authentication state (10,764,266) where the network edge is a physical device (Gaur).


Allowable Subject Matter
5.	Claims 1-20 would be allowable with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438